 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K. NAIR, et al.,                     CASE NO. C19-1296 MJP

11                                 Plaintiffs,                ORDER RE: PLAINTIFF
                                                              JAYAKUMAR A. NAIR
12                 v.

13          CHANNA COPELAND et al.,

14                                 Defendants.

15

16          On January 28, 2020, the Clerk of the Court recorded the return of a letter sent to Plaintiff

17   Jayakumar A. Nair to the address in India provided by the Plaintiff. The letter was marked

18   “Return to Sender/Vacant/Unable to Forward.” Dkt. No. 72.

19          LCR 10(f) states:

20          Any attorney representing any party or any party not represented by an
            attorney must file a notice with the court of any change in address, telephone
21          number or e-mail address. Such notice must be received by the Clerk's Office
            within ten days of the change. All subsequent pleadings, motions or other
22          filings shall reflect the new address and telephone number. The address and
            telephone number of the party or its attorney, noted on the first pleadings,
23          motions or other filings or as changed by individual notice, shall be
            conclusively taken as the last known address and telephone number of said
24          party or attorney.



     ORDER RE: PLAINTIFF JAYAKUMAR NAIR - 1
 1           IT IS ORDERED that Plaintiffs must supply the Clerk of the Court with a valid mailing

 2   address for Plaintiff Jayakumar A. Nair within 30 days of the date of this order. Failure to do so

 3   will result in the dismissal of this Plaintiff from the lawsuit.

 4

 5           The clerk is ordered to provide copies of this order to all counsel.

 6           Dated February 3, 2020.

 7

 8
                                             A
                                             Marsha J. Pechman
                                             United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     JAYAKUMAR A. NAIR JAYAKUMAR NAIR - 2
